Exhibit 10.2


sabrelogoa07.jpg [sabrelogoa07.jpg]


December 15, 2016
Lawrence W. Kellner
5000 Birch Street
Suite 500
Newport Beach, CA 92660
Dear Larry:
On behalf of the Board of Directors (the “Board”) of Sabre Corporation (the
“Company”), this letter memorializes our agreement regarding your service as
Executive Chairman of the Board.
You will be appointed Executive Chairman effective as of December 31, 2016. Your
position will require part-time, and not full-time, services. Your principal
place of employment shall be your address set forth above, but you shall be
required to travel as necessary in connection with the performance of the
services contemplated hereby. In consideration for your services as Executive
Chairman, the Company will pay you annual cash base compensation of $500,000,
payable on a monthly basis.
In connection with your assumption of the Executive Chairman role, the Company
will grant you a one-time, promotional equity award with an aggregate value of
$2,000,000 (the “Promotional Equity Award”), of which fifty percent of the value
will take the form of stock options and fifty percent will take the form of
restricted stock units, with value of the options determined using the Black
Scholes methodology. Each of the options and restricted stock units that form
part of the Promotional Equity Award will vest in three approximately equal
annual installments on the first three anniversary dates of the Grant Date,
subject to your continued provision of services to the Company through the
applicable anniversary date. If your services end prior to the final vesting
date of the Promotional Equity Award for any reason other than your voluntary
retirement you will fully vest in any then-unvested portion of the Promotional
Equity Award.
You will be eligible to receive regular annual equity awards while you perform
the services contemplated hereby.
As Executive Chairman, you will no longer participate in the Company’s
compensation program for the compensation of non-employee directors, except that
you will continue to be eligible to defer your equity awards under the Sabre
Corporation Non-Employee Directors Compensation Deferral Plan in accordance with
its terms as in effect from time to time.


 
 
 




--------------------------------------------------------------------------------




The Company will continue to provide you with customary directors’ liability
insurance that the Company provides generally to its other directors and
officers, as it may be amended from time to time. You will also be entitled to
the same contractual indemnification rights as the Company provides to its other
directors and officers, as they may be amended from time to time. You will be
entitled to reimbursement for reasonable travel and other expenses incurred by
you in the performance of your services as contemplated hereby, including travel
between Newport Beach and Dallas and appropriate accommodations while you are
required to be in Dallas for business purposes, subject to such policies as the
Board shall adopt from time to time.
Your continued service on the Board will be subject in all respects to the
provisions of the By-laws and other governing documents of the Company.
Please indicate your agreement to the terms outlined in this letter by
countersigning below.
Larry, we greatly appreciate your service to the Company, and we look forward to
your continued support and guidance as the Executive Chairman.
 
Sincerely
 
By: /s/ William G. Robinson, Jr.
Name: William G. Robinson, Jr.
Title: Executive Vice President and Chief Human Resources Officer

            






 
Acknowledged and Agreed
 
By: /s/ Lawrence W. Kellner
Name: Lawrence W. Kellner
Date: December 15, 2016





 
2
 


